Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Peggy Rhem seeks to appeal the district court’s order dismissing her civil complaint without prejudice for lack of jurisdiction. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). Because it is possible that Rhem could cure the defects in her complaint .through amendment, the order she seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Blitz v. Napolitano, 700 F.3d 733, 738 (4th Cir. 2012). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. DISMISSED